
	
		I
		112th CONGRESS
		1st Session
		H. R. 1909
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Baca (for
			 himself, Mr. Meeks,
			 Mr. Sires, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To create a charter for Federal Financial Services and
		  Credit Companies.
	
	
		1.Short titleThis Act may be cited as the
			 FFSCC Charter Act of
			 2011.
		2.Findings;
			 Purpose
			(a)FindingsThe Congress finds the following:
				(1)According to the
			 Federal Deposit Insurance Corporation, more than 60 million low- and
			 moderate-income consumers in America remain unbanked, underbanked, or
			 underserved.
				(2)The proportion of
			 United States households that are unbanked varies considerably across racial
			 and ethnic groups with certain racial and ethnic groups being more likely to be
			 unbanked than the population as a whole. Minorities more likely to be unbanked
			 include Blacks (21.7 percent of Black households), Hispanics (19.3 percent),
			 and American Indian/Alaskans (15.6 percent). Racial groups less likely to be
			 unbanked are Asians (3.5 percent) and Whites (3.3 percent).
				(3)Certain racial and
			 ethnic minorities are more likely to be underbanked than the population as a
			 whole. Minorities more likely to be underbanked include Blacks (an estimated
			 31.6 percent), American Indian/Alaskans (28.9 percent), and Hispanics (24.0
			 percent). Asians and Whites are less likely to be underbanked (7.2 percent and
			 14.9 percent, respectively).
				(4)Households with
			 income under $30,000 account for at least 71 percent of unbanked households. As
			 income increases, the share of households that are unbanked declines
			 considerably. Nationally, nearly 20 percent of lower-income United States
			 households—almost 7 million households earning below $30,000 per year—do not
			 currently have a bank account. In contrast, only 4.2 percent of households with
			 annual income between $30,000 and $50,000 and less than 1 percent of households
			 with yearly income of $75,000 or higher are unbanked.
				(5)Lack of access to affordable banking
			 products and services deters the economic advancement of low- and
			 moderate-income consumers and stunts the economic growth of communities in
			 which they live.
				(b)PurposeThe purpose of this Act is to establish a
			 vibrant, safe, and commercially viable market for underbanked and unbanked
			 individuals to gain access to financial services and products.
			3.Federal Financial
			 Services and Credit Company
			(a)In
			 generalThe Comptroller of
			 the Currency shall—
				(1)under such
			 regulations as the Comptroller of the Currency may prescribe, provide for the
			 organization, incorporation, examination, operation, regulation, and chartering
			 of companies to be known as Federal Financial Services and Credit Companies
			 (hereinafter in this Act referred to as FFSCCs); and
				(2)have the
			 responsibility to ensure that credit alternatives are available to the
			 underbanked.
				(b)EligibilityThe Comptroller of the Currency may not
			 issue an FFSCC charter to a company unless the company satisfies the following
			 requirements, as reasonably determined by the Comptroller of the
			 Currency:
				(1)The company has a demonstrated history of
			 experience in providing underbanked persons with a financial product from
			 within the following services:
					(A)Credit extended to
			 consumers or, in an amount less than $10,000, to small businesses.
					(B)The issuing of
			 reloadable stored value cards to consumers or small businesses.
					(C)Ancillary
			 financial services extended to consumers or small businesses, including issuing
			 money orders, sending and receiving wire transfers, check cashing services,
			 bill payment services, and tax preparation services.
					(D)Such other short-term consumer credit
			 services as the Comptroller of the Currency determines appropriate.
					(2)(A)No person who is a
			 director, officer, partner, agent, sole proprietor, owner, or controlling
			 person of the company—
						(i)has been convicted of a felony
			 within ten years of the charter application date; or
						(ii)is associated with any person who has been
			 convicted of a felony within ten years of the charter application date.
						(B)For purposes of subparagraph
			 (A)—
						(i)the term controlling
			 person means a person owning or controlling 10 percent or more of the
			 total outstanding ownership of the company; and
						(ii)with respect to two people, the term
			 associated with means one person—
							(I)is a partner, officer, or director (or
			 any person occupying a similar status or performing similar functions) of the
			 other person; or
							(II)directly or indirectly controls, is
			 controlled by, or is under common control with the other person.
							(3)The company
			 submits a business plan or operating plan that adequately addresses the
			 appropriate statutory and policy considerations. Such plan shall—
					(A)reflect sound
			 financial principles and demonstrate realistic assessments of risk in light of
			 economic and competitive conditions in the market for serving underbanked and
			 unbanked populations;
					(B)include information sufficient to permit
			 the Comptroller of the Currency to evaluate the overall management ability of
			 the company, especially the ability to provide financial services to the
			 underbanked and unbanked population; and
					(C)demonstrate that
			 the company is aware of, and understands, Federal and State consumer credit
			 laws and sound consumer credit operations and practices in the context of
			 serving the needs of the underbanked and unbanked populations.
					(4)The company has senior management officials
			 who are familiar with applicable Federal and State consumer credit laws and
			 regulations, and the credit needs of underbanked and unbanked consumers.
				(5)The company has competent management, with
			 ability and experience relevant to the types of services to be provided,
			 especially the ability and experience to design and provide financial services
			 to the underbanked and unbanked consumer population.
				(c)Requirements
			 placed on FFSCCs
				(1)Credit
			 disclosures
					(A)Short-term
			 creditWith respect to an
			 extension of short-term credit by an FFSCC, the FFSCC shall provide the person
			 to whom credit is being extended a clear and prominent statement in the loan
			 agreement that states the true cost of the loan in terms of an actual finance
			 charge per dollar of credit extended to such person instead of the annual
			 percentage rate disclosure required under the Truth in Lending Act.
					(B)Long-term
			 creditWith respect to an
			 extension of long-term credit by an FFSCC, the FFSCC shall provide the person
			 to whom credit is being extended a disclosure of the finance charge to be paid
			 by the person, expressed as an annual percentage rate, using
			 that term.
					(2)Account
			 accessEach FFSCC shall provide continuous account access to the
			 customers of the FFSCC, either through a toll-free telephone number, the
			 Internet, or both.
				(3)Financial
			 literacy programsEach FFSCC
			 shall implement a financial literacy program, which shall include—
					(A)making financial
			 literacy materials available to its customers; and
					(B)assisting
			 customers in building and improving their credit scores.
					(4)Financial
			 products offeredEach FFSCC shall provide to underbanked persons
			 at least three financial products from within the services listed under the
			 subparagraphs of subsection (b)(1).
				(5)Additional
			 requirementsEach FFSCC shall
			 comply with the following:
					(A)Have a primary
			 mission of providing a comprehensive array of financial services to the
			 underbanked, unbanked, and consumers with low credit scores.
					(B)Serve as a vehicle
			 for providing access to credit products predominately to unbanked or
			 underbanked consumers.
					(C)File articles of association, articles of
			 incorporation, or other appropriate organizational documents with the
			 Comptroller of the Currency.
					(D)Submit to the Comptroller of the Currency
			 for approval a business plan which, among other things, provides in reasonable
			 detail evidence of the knowledge, understanding, and experience of the
			 institution and senior management of the unique challenges that unbanked and
			 underbanked individuals face with respect to access to financial credit.
					(d)FFSCC
			 powersSubject to such
			 regulations as the Comptroller of the Currency may issue, in addition to
			 general corporate powers, an FFSCC shall have the authority to provide any
			 financial products authorized by the Comptroller of the Currency under section
			 4(2).
			(e)PenaltyWhoever knowingly violates any provision of
			 this section, or any regulation issued pursuant to this section, shall be fined
			 not more than $20,000 for each day such violation continues or imprisoned for
			 not more than 3 years, or both. The Comptroller of the Currency may authorize
			 any State attorney general to enforce violations of this Act, or regulations
			 issued pursuant to this Act.
			(f)FFSCC
			 feeAll FFSCCs shall pay an
			 annual fee to the Comptroller of the Currency in an amount that the Comptroller
			 of the Currency determines is sufficient, in the aggregate, to offset the cost
			 to the Comptroller of the Currency of carrying out the provisions of this
			 section.
			(g)Preemption of
			 State lawA law of a State or
			 political subdivision thereof shall be preempted if the application of such law
			 would have a discriminatory effect on a company because such company is
			 chartered as an FFSCC.
			(h)Model
			 formsThe Comptroller of the
			 Currency shall draft approved, model product and disclosure forms that may be
			 utilized by FFSCCs with any approved credit products or services offered by an
			 FFSCC.
			4.Rates and terms
			 study; Development of financial productsThe Comptroller of the Currency
			 shall—
			(1)conduct a study on
			 rates and terms used in the extension of credit; and
			(2)develop a suite of financial products that
			 FFSCCs may offer to underbanked persons, that will—
				(A)contain transparent and full disclosure of
			 all fees and terms related to such products; and
				(B)be economically
			 viable for FFSCCs to offer to consumers.
				5.DefinitionsFor purposes of this Act:
			(1)Company
			 definedFor purposes of this
			 subsection, the term company shall include—
				(A)the entity
			 applying for an FFSCC charter;
				(B)any wholly owned subsidiary of such entity
			 applying for an FFSCC charter; and
				(C)any other entity that is part of an
			 affiliated control group with such entity applying for an FFSCC charter.
				(2)ConsumerThe
			 term consumer shall have the meaning given such term under
			 section 103(h) of the Truth in Lending Act (15 U.S.C. 1602(h)).
			(3)Insured credit
			 unionThe term insured credit union shall have the
			 meaning given such term under section 101(7) of the Federal Credit Union
			 Act.
			(4)Insured
			 depository institutionThe term insured depository
			 institution shall have the meaning given such term under section 3(c)
			 of the Federal Deposit Insurance Act.
			(5)Long-term
			 creditThe term
			 long-term credit means an extension of credit with an initial
			 term of one year or more.
			(6)Short-term
			 creditThe term short-term credit means an
			 extension of credit with an initial term of less than one year.
			(7)Small
			 businessThe term small business means a company
			 with no more than 500 employees.
			(8)UnderbankedThe term underbanked means a
			 natural person or a small business that—
				(A)has a deposit
			 account with an insured depository institution or an insured credit union;
			 and
				(B)has limited or no
			 ability to access non-depository services from insured depository institutions
			 or insured credit unions, as reasonably determined by the Comptroller of the
			 Currency.
				(9)Underbanked
			 personThe term
			 underbanked person means a natural person or a small business
			 that is underbanked, unbanked, or has a low credit score.
			(10)Other
			 termsThe Comptroller of the
			 Currency may issue regulations to define such other terms as the Comptroller of
			 the Currency determines necessary to carry out this Act.
			
